Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between
BLOCKBUSTER INC. (“Blockbuster,” or “Company”), and JAMES W. KEYES
(“Executive”). Blockbuster and Executive may hereinafter be referred to jointly
as the “Parties.”

The Parties to this Agreement, in consideration of the mutual covenants
contained herein, agree upon the following terms of employment of Executive by
Company:

1. Effective Date and Term. Executive’s employment with the Company will
commence on July 2, 2007 (the “Effective Date”) provided Executive executes this
Agreement and delivers it to the Company no later than July 1, 2007. Subject to
the terms and conditions herein, Company hereby employs Executive, and Executive
hereby accepts employment for a term commencing on the Effective Date of this
Agreement and continuing for a period of three (3) years (the “Term of
Employment”).

2. Duties. Executive will serve the Company in the capacity of the Company’s
chief executive officer (the “Chief Executive Officer”) and, in that capacity,
Executive will perform his duties to the best of his abilities, subject to the
oversight of the Company’s board of directors (the “Board”). In addition to
performing his duties as Chief Executive Officer, Executive shall serve as
chairman of the Board (the “Chairman”). The Company agrees that Executive shall
have duties and responsibilities consistent with the positions set forth above
in a company the size and of the nature of Blockbuster and shall at all times
have such discretion and authority as is required in the carrying out of
Executive’s duties in a proper and efficient manner, subject to such limits as
the Board may impose through the Company’s authorizing resolutions or otherwise.
As Chairman, Executive shall be entitled to receive the same fees and insurance
coverage made available to other inside directors on the Board.

During the Term of Employment, Executive shall devote all of his professional
attention, on a full time basis, to the business and affairs of the Company and
shall use his best efforts to advance the best interest of the Company and shall
comply with all of the policies of the Company, including, without limitation,
such policies with respect to legal compliance, conflicts of interest,
confidentiality and business ethics as are from time to time in effect.

During the Term of Employment, Executive shall not, without the prior approval
of the Board, which approval will not be unreasonably withheld, (a) directly or
indirectly render services to, or otherwise act in a business or professional
capacity on behalf of or for the benefit of, any other “Person” (as defined
below) as an employee, advisor, member of a board or similar governing body,
independent contractor, agent, consultant, representative or otherwise, whether
or not compensated, or (b) accept appointment to or work in any capacity for any
charitable or not-for-profit organization; and, in the case of clauses (a) and
(b), to the extent Board approval is granted for Executive’s engagement in any
such activity, Executive shall only engage in such activity to the extent that
such activity does not conflict or interfere with the performance of Executive’s
duties to the Company. Executive shall be entitled to manage his personal
investments and affairs and to engage in public speaking, provided that such
activities do not conflict or interfere with the performance of Executive’s
duties. Notwithstanding the foregoing, Executive may continue to provide service
in his current capacity to the entities and

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 1



--------------------------------------------------------------------------------

organizations listed on Exhibit A to this Agreement, provided that such
activities do not conflict or interfere with the performance of Executive’s
duties to the Company. “Person” or “person”, as used in this Agreement, means
any individual, partnership, limited partnership, corporation, limited liability
company, trust, estate, cooperative, association, organization, proprietorship,
firm, joint venture, joint stock company, syndicate, company, committee,
government or governmental subdivision or agency, or other entity.

3. Compensation.

A. Salary. For all duties to be performed by Executive in any capacity
hereunder, Executive shall be paid a base salary (“Base Salary”) at an annual
rate, to be determined by the Board, of not less than $750,000.00 per year,
payable in accordance with the normal payroll practices and procedures of the
Company and subject to normal withholdings.

B. Bonus Compensation.

(1) During the Term of Employment, Executive shall be entitled to receive, in
addition to his Base Salary, an annual bonus (each, an “Annual Bonus”) in an
amount not less than $500,000.00, subject to the terms of the Company’s Senior
Bonus Plan (the “Bonus Plan”) and the provisions of this Paragraph 3.B.
Executive’s Annual Bonus will be paid in the form of a grant of fully vested
shares of Common Stock of the Company (“Bonus Stock”) no later than March 15 of
the calendar year following the calendar year to which the Annual Bonus relates
(the “date of grant”).

(2) Notwithstanding those provisions of Paragraph 3.B.(1) above or of the Bonus
Plan to the contrary, for calendar year 2007, Executive will receive a
guaranteed Annual Bonus in an amount equal to $500,000.00 multiplied by the
quotient of (a) the number of days from the Effective Date until January 6,
2008, divided by (b) 371 (the “Pro Rata Bonus”), which will be paid in Bonus
Stock no later than March 15, 2008; provided, that, to the extent Executive
would have been entitled, pursuant to the terms of the Bonus Plan, to an amount
greater than the Pro Rata Bonus amount with respect to calendar year 2007,
Executive shall be entitled to receive such greater amount.

C. Stock Options. On the Effective Date, Executive shall be granted stock
options to purchase a number of Class A shares of the common stock, par value
$.01 per share, of the Company (the “Common Stock”) equal to 4.0% of the
aggregate number of shares of Common Stock and Class B common stock of the
Company that is issued and outstanding on the Effective Date, subject to
adjustment in accordance with the applicable provisions of the Company’s 2004
Long-Term Management Incentive Plan (the “2004 Plan”). Except as provided
otherwise in Paragraphs 6 and/or 7, such stock options shall vest over a three
(3) year period, with one-third of the stock options vesting at each anniversary
date of the Effective Date. The term of such stock options will expire (and the
stock options will cease to be exercisable) on the fifth anniversary of the
Effective Date. Except as otherwise provided herein, the stock options will be
governed by the terms and provisions of the 2004 Plan, and the exercise price
applicable to such stock options shall be determined in accordance with the
following provisions:

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 2



--------------------------------------------------------------------------------

(1) One-third of the stock options will be granted at an exercise price equal to
the average of the opening market price and the closing market price of shares
of the Company’s Common Stock on the Effective Date;

(2) With respect to the remaining two-thirds of the stock options (the
“Remaining Options”): (a) one-third of the Remaining Options will be granted at
an exercise price equal to 15% above the exercise price determined in Paragraph
3.C.(1); (b) one-third of the Remaining Options will be granted at an exercise
price equal to 15% above the exercise price determined in Paragraph 3.C.(2)(a);
and (c) one-third of the Remaining Options will be granted at an exercise price
equal to 15% above the exercise price determined in Paragraph 3.C.(2)(b).

D. Restricted Share Units. On the Effective Date, Executive shall be issued
$3,000,000.00 worth of restricted share units in the Company, calculated based
on the closing market price of the Company’s shares of Common Stock on the
Effective Date in accordance with the terms of the 2004 Plan. Except as provided
otherwise in Paragraphs 6 and/or 7, such restricted share units will vest in
full on the third anniversary of the Effective Date, provided Executive remains
employed for the full Term of Employment. Once vested, the restricted share
units will be settled for the number of shares of the Company’s Common Stock
underlying the restricted share units issued to Executive. The delivery of
shares upon settlement of the vested restricted share units shall be made within
five (5) business days following the applicable vesting date; provided, however,
that if Executive vests in all or a portion of the restricted share units as a
result of the termination of his employment with the Company, as described in
Paragraph 6 hereof, the delivery of shares shall instead be made on the first
day of the seventh calendar month following the date on which Executive’s
employment with the Company is terminated, but such settlement delay shall only
apply in the event that Executive is a “specified employee” within the meaning
of Treasury regulation section 1.409A-1(i)(1).

E. Other Benefits. Executive shall be eligible to participate in or receive
benefits under any employee benefit plan, program, or arrangement currently
available to other executives of the Company, and/or made available by the
Company in the future to its executives and key management employees, subject to
and on a basis consistent with the terms, conditions, and overall administration
of such plans and arrangements, provided however that Executive shall not be
entitled to participate in any (i) cash or equity benefit, incentive, bonus or
other compensation arrangement of the Company other than as provided in and
pursuant to Paragraphs 3.B., 3.C., and 3.D. hereof, or (ii) any severance plan
of the Company.

F. Expense Reimbursement. Executive shall be entitled to reasonable
reimbursement of all reasonable expenses incurred on behalf of the Company
during the Term of Employment, in accordance with the Company’s standard
policies and procedures, which provide an objectively determinable
nondiscretionary definition of the expenses eligible for reimbursement. Subject
to the Company’s ability to obtain

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 3



--------------------------------------------------------------------------------

sufficient and appropriate liability insurance coverage at a reasonable cost (to
be reasonably determined by the Company), the Company acknowledges and agrees
that Executive may use his personal aircraft for any business travel related to
the Company’s business and shall reimburse Executive for all reasonable expenses
related thereto promptly following a presentation by Executive to the Company of
an itemized invoice for such expenses (which expenses shall be limited to
airport related fees and charges, fuel expenses, the prorated cost of the crew
and maintenance of the aircraft, and any aircraft management fees, and shall not
include any costs associated with the aircraft license or its depreciation). The
Company agrees to reimburse Executive for all reasonable legal fees and
expenses, not to exceed $20,000.00, incurred by Executive in connection with the
negotiation of this Agreement promptly following a presentation by Executive to
the Company of an itemized invoice for such expenses. Notwithstanding any
provision of this Agreement to the contrary, the amount of expenses for which
Executive is eligible to receive reimbursement during any calendar year shall
not affect the amount of expenses for which Executive is eligible to receive
reimbursement during any other calendar year within the Term of Employment.
Reimbursement of expenses under this Paragraph 3.F. shall be made on or before
the last day of the calendar year following the calendar year in which the
expense was incurred. Executive is not permitted to receive a payment or other
benefit in lieu of reimbursement under this Paragraph 3.F.

4. Obligation to Buy Shares. Executive agrees to purchase $3,000,000.00 worth of
shares of the Common Stock of the Company within thirty (30) days of the
Effective Date or as soon thereafter as is permitted pursuant to applicable
securities laws. If Executive’s employment with the Company is terminated
without Cause or for Good Reason prior to the first anniversary of the Effective
Date and if the Common Stock purchased by Executive has decreased in value, then
Company shall pay Executive the difference between the market value of the
Company’s Common Stock on the date Executive’s employment ends and the market
value of the Company’s Common Stock on the date Executive purchased it, subject
to compliance with all applicable securities laws and with the Company’s debt
agreements. For purposes of this Paragraph 4, the “market value” of the
Company’s Common Stock on a given day shall be (A) the closing price per share,
if the Company’s Common Stock is publicly traded on such day, or (B) the value
reasonably determined by the Board, if the Company’s Common Stock is not
publicly traded on such day; provided, that, if Executive disagrees with the
Board’s determination of such value, Executive shall so notify the Company in
writing, within ten (10) days after the Board’s delivery of its determination to
Executive, and the Company shall thereafter retain a valuation firm (the cost of
which shall be equally borne by the Company and Executive) selected by the
Company with the consent of Executive, which consent shall not be unreasonably
withheld, to calculate the market value of the Common Stock, and the
determination by such valuation firm shall be binding upon the Company and
Executive. The payment to which Executive is entitled under this Paragraph 4, if
any, shall be made within five (5) business days following the date on which
Executive’s employment with the Company has terminated; provided, however, in
the event that Executive is a “specified employee” within the meaning of
Treasury regulation section 1.409A-1(i)(1), the payment shall instead be made on
the first day of the seventh calendar month following the date on which
Executive’s employment with the Company is terminated.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 4



--------------------------------------------------------------------------------

5. Termination. Unless otherwise agreed to in writing by the Company and
Executive, Executive’s employment hereunder may be terminated under the
following circumstances:

A. For Cause Termination. The Board may terminate Executive’s employment with
the Company for Cause, as defined in the following sentence. For purposes of
this Agreement, (1) “Cause” means: (a) an act of dishonesty in the course of
employment that is detrimental to the best interests of the Company or any of
its affiliates; (b) willful conduct of Executive involving any immoral acts that
impairs the reputation of the Company or any of its affiliates; (c) willful
disloyalty to the Company, (d) willful refusal or failure of Executive to obey
the lawful directions of the Board, (e) the neglect of duties and
responsibilities assigned to Executive, (f) the indictment of Executive of any
felony under federal, state or local law or a reasonable determination of the
Board that Executive engaged in the act of sexual harassment or violated Federal
securities laws, (g) the repeated use by Executive of a controlled substance
without a prescription or the repeated use of alcohol that impairs Executive’s
ability to carry out his duties and responsibilities, (h) violation by Executive
of any of the Company’s material policies, or (i) material breach of this
Agreement; and (2) “For Cause Termination” is any termination for Cause in
accordance herewith.

B. Good Reason Termination. Executive may terminate his employment with the
Company for Good Reason upon giving the Company not less than thirty (30) days
written notice in advance of any proposed Date of Termination (as defined in
Paragraph 5.F.) for Good Reason, which notice must a contain detailed
explanation of what facts Executive believes give rise to a Good Reason
termination. For purposes of this Agreement, “Good Reason” means a termination
initiated by Executive within sixty (60) days following the occurrence of (1) a
significant reduction in Executive’s title, duties, or responsibilities that
occurs without Executive’s consent, or (2) a sale of the Company’s online
business in connection with which Executive ceases to serve as Chief Executive
Officer of the Company’s online business following such sale (a “Sale of Online
Business”). Notwithstanding anything to the contrary contained herein, the
following shall not be or constitute Good Reason: (a) any reduction in
Executive’s title, duties, or responsibilities as Chairman as a result of the
stockholders of the Company failing to reelect Executive to that position,
(b) any isolated or inadvertent action not taken in bad faith or (c) any action
that is remedied by the Company within thirty (30) days after receipt of a
written notice from Executive as described above. For the purposes of this
Agreement, a “Good Reason Termination” means any termination for a Good Reason
in accordance herewith.

C. Involuntary Termination. The Board may, at any time, terminate Executive’s
employment with the Company without Cause through an Involuntary Termination. An
“Involuntary Termination” is any termination of Executive’s employment by the
Board that does not meet the definition of a For Cause Termination.

D. Voluntary Resignation. A “Voluntary Resignation” is any resignation of
employment by Executive that is not a Good Reason Termination.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 5



--------------------------------------------------------------------------------

E. Notice of Termination. Any termination occurring in accordance with the terms
of this Paragraph 5 (other than by reason of Executive’s death) shall be
communicated by a Notice of Termination to the other Party delivered in
accordance with Paragraph 9 of this Agreement. For purposes of this Agreement, a
“Notice of Termination” means a written notice that (i) indicates the specific
termination provision of this Agreement relied upon; (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for the
termination; and (iii) specifies the date such termination shall be effective
(the “Date of Termination”). The failure of Executive or the Company to set
forth in the Notice of Termination any fact or circumstance that contributes to
a showing of the basis for termination shall not waive any right of such Party
hereunder or later preclude such Party from asserting such fact or circumstance
in enforcing its rights hereunder.

F. Date of Termination/Disability. “Date of Termination” means the date of
receipt of the Notice of Termination or any later date specified therein, as the
case may be; provided, however, that if Executive’s employment is terminated by
reason of his death, the Date of Termination shall be the date of death of
Executive. For the purposes of this Agreement, “Disability” means, as reasonably
determined by the Board, Executive’s physical or mental incapacity that renders
him unable to perform the essential functions of Executive’s duties to the
Company for sixty (60) consecutive days or eighty (80) days in any twelve
(12) month period, even with reasonable accommodation, in which case Executive’s
“Date of Termination” is the end of such sixty (60) day period or the
eighty-first day in any twelve (12) month period that Executive is absent from
work by reason of Disability.

6. Obligations of the Company in the Event of Termination. In the event of
termination of Executive’s employment hereunder, all rights of Executive under
this Agreement, including all rights to compensation, shall end and Executive
shall only be entitled to be paid the amounts set forth in this Paragraph 6
below; provided, that, the obligation of the Company to make any payment
required pursuant to this Paragraph 6 (other than any amounts of Executive’s
Base Salary previously earned and accrued and any amounts payable on account of
accrued but unused vacation) is conditioned upon (i) execution and delivery by
Executive to the Company of a release agreement in favor of the Company, its
affiliates and their respective officers, directors, employees, agents and
equity holders in respect of Executive’s employment with the Company and the
termination thereof in a form substantially as set forth in Exhibit B attached
hereto (the “Release”), and (ii) such Release, once executed by Executive and
delivered to the Company, becoming irrevocable and final under applicable law.
Promptly following Executive’s termination, the Company shall deliver to him an
execution-ready Release and, in the event that Executive fails to deliver the
executed Release to Company or the Executive delivers an executed Release but
such Release does not become irrevocable and final under applicable law on or
before the last day of the period during which payment may be made under the
following provisions of this Paragraph 6, then Executive shall forfeit any
payment required pursuant to this Paragraph 6 (other than any amounts of
Executive’s Base Salary previously earned and accrued and any amounts payable on
account of accrued but unused vacation).

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 6



--------------------------------------------------------------------------------

A. For Cause Termination.

(1) If Executive’s employment is terminated as a result of a For Cause
Termination or due to Executive’s death or Disability, Executive will then, in
lieu of any other payments of any kind (including without limitation, any
severance payments), be entitled to receive, within thirty (30) days following
the Date of Termination, the following:

(a) Payment of any unpaid Base Salary through the Date of Termination;

(b) Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

(c) Executive’s vested stock options may be exercised in accordance with the
applicable provisions of the 2004 Plan, and all unvested stock options shall be
forfeited; and

(d) All of Executive’s restricted share units shall be forfeited and cancelled
regardless of whether they have vested.

(2) Coverage under all of the Company’s benefit plans and programs in which
Executive is entitled to participate under Paragraph 3.E. above will terminate
as of the Date of Termination except to the extent expressly provided in such
plans, programs, or applicable law.

B. Without Cause and/or Good Reason Termination.

(1) If Executive’s employment is terminated without Cause or for Good Reason,
Executive will then, in lieu of any other payments of any kind (including
without limitation, any severance payments), be entitled to receive, within
thirty (30) days following the Date of Termination, the following:

(a) Payment of any unpaid Base Salary through the Date of Termination;

(b) Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

(c) Executive’s vested stock options may be exercised in accordance with the
applicable provisions of the 2004 Plan, and all unvested stock options shall be
forfeited;

(d) If such termination occurs prior to or on the first anniversary of the
Effective Date, one-third of Executive’s restricted share units shall vest and
may be settled in accordance with the applicable provisions of this Agreement
and the 2004 Plan, provided that the delivery of shares upon settlement of
vested restricted share units is made on the date specified in Paragraph 3.D.
hereof;

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 7



--------------------------------------------------------------------------------

(e) If such termination occurs after the first anniversary of the Effective
Date, all of Executive’s restricted share units shall vest and may be settled in
accordance with the applicable provisions of this Agreement and the 2004 Plan,
provided that the delivery of shares upon settlement of vested restricted share
units is made on the date specified in Paragraph 3.D. hereof; and

(f) Any restricted share units that are not required to be vested pursuant to
Paragraph 6.B.(1)(d), or (e) above shall be forfeited and cancelled.

(2) In the event that Executive terminates employment as a result of the
occurrence of a Good Reason event described in Paragraph 5.B.(2) (i.e., pursuant
to a Sale of Online Business), the provisions of Paragraph 6.B.(1) shall apply,
except that Paragraphs 6.B.(1)(c), (d), (e), and (f) will not be applicable and
Executive’s stock options and restricted share units will be treated as follows:

(a) Executive’s vested stock options may be exercised in accordance with the
applicable provisions of the 2004 Plan;

(b) If the Sale of Online Business occurs prior to or on the first anniversary
of the Effective Date, one-third of Executive’s stock options and one-third of
Executive’s restricted share units shall vest and may be exercised or settled in
accordance with the applicable provisions of this Agreement and the 2004 Plan,
provided that the delivery of shares upon settlement of vested restricted share
units is made on the date specified in Paragraph 3.D. hereof;

(c) If the Sale of Online Business occurs after the first anniversary but prior
to or on the second anniversary of the Effective Date, a total of two-thirds of
Executive’s stock options and a total of two-thirds of Executive’s restricted
share units shall be vested and may be exercised or settled in accordance with
the applicable provisions of this Agreement and the 2004 Plan, provided that the
delivery of shares upon settlement of vested restricted share units is made on
the date specified in Paragraph 3.D. hereof;

(d) If the Sale of Online Business occurs after the second anniversary of the
Effective Date, all of Executive’s stock options and restricted share units
shall vest and may be exercised or settled, provided that the delivery of shares
upon settlement of vested restricted share units is made on the date specified
in Paragraph 3.D. hereof; and

(e) Any stock options or restricted share units that are not vested or that are
not required to be vested pursuant to Paragraph 6.B.(2)(b), (c) or (d) above
shall be forfeited and cancelled.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 8



--------------------------------------------------------------------------------

(3) Coverage under all of the Company’s benefit plans and programs in which
Executive is entitled to participate under Paragraph 3.E. above will terminate
as of the Date of Termination except to the extent expressly provided in such
plans, programs, or by applicable law.

C. Termination Due to Voluntary Resignation.

(1) If Executive’s employment is terminated because of a Voluntary Resignation,
Executive will then, in lieu of any other payments of any kind (including
without limitation, any severance payments), be entitled to receive, within
thirty (30) days following the Date of Termination, the following:

(a) Payment of any unpaid Base Salary through the Date of Termination;

(b) Payment for any vacation time accrued and unused as of the Date of
Termination, pursuant to Company policy;

(c) Executive’s vested stock options and vested restricted share units may be
exercised and/or settled in accordance with the applicable provisions of this
Agreement and the 2004 Plan, provided that the delivery of shares upon
settlement of vested restricted share units is made on the date specified in
Paragraph 3.D. hereof; and

(d) Any unvested stock options or unvested restricted share units shall be
forfeited and cancelled.

(2) Coverage under all of the Company’s benefit plans and programs in which
Executive is entitled to participate under Paragraph 3.E. above will terminate
as of the Date of Termination except to the extent expressly provided in such
plans, programs, or by applicable law.

7. Change of Control.

A. Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change of Control or the approval by the stockholders of the
Company of (or, if no such approval is required, the consummation of) a plan of
complete liquidation of the Company or an agreement for the sale or distribution
by the Company of all or substantially all of the Company’s assets (in each
case, other than a liquidation, sale, disposition or other pro-rata distribution
of all or substantially all of the Company’s assets or any other transaction, in
one transaction or a series of related transactions, to or with a Person owned
directly or indirectly by the stockholders of the Company in substantially the
same proportion as their ownership of the stock of the Company)(together with a
Change in Control, a “Corporate Event”), provided Executive is an employee of
Company on the date such event occurs, the following provisions shall apply:

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 9



--------------------------------------------------------------------------------

(1) If the Corporate Event occurs prior to or on the first anniversary of the
Effective Date, one-third of Executive’s stock options and one-third of
Executive’s restricted share units shall vest and may be exercised or settled in
accordance with the applicable provisions of this Agreement and the 2004 Plan;
provided that the delivery of shares upon settlement of vested restricted share
units is made within the time specified in Paragraph 3.D. hereof,

(2) If the Corporate Event occurs after the first anniversary but prior to or on
the second anniversary of the Effective Date, a total of two-thirds of
Executive’s stock options and a total of two-thirds of Executive’s restricted
share units shall be vested and may be exercised or settled in accordance with
the applicable provisions of this Agreement and the 2004 Plan; provided that the
delivery of shares upon settlement of vested restricted share units is made
within the time specified in Paragraph 3.D. hereof, and

(3) If the Corporate Event occurs after the second anniversary of the Effective
Date, all of Executive’s stock options and restricted share units shall vest and
may be exercised or settled in accordance with the applicable provisions of this
Agreement and the 2004 Plan; provided that the delivery of shares upon
settlement of vested restricted share units is made within the time specified in
Paragraph 3.D. hereof.

B. As used in this Agreement, “Change of Control” means the consummation of any
transaction (including, without limitation, any sale of stock, merger,
consolidation or spinoff), the result of which is that any Person, other than
the Company, any subsidiary of the Company, or any employee benefit plan of the
Company, becomes the Beneficial Owner of more than 50% of the Voting Stock. For
the purposes hereof, the following capitalized terms will have the following
meaning: “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and any successor thereto. “Voting Stock”
means all classes of capital stock of the Company which are entitled to vote as
one class in the election of directors thereof at a meeting of stockholders
called for such purpose.

8. Indemnification; Directors’ and Officers’ Liability Insurance. As and to the
extent provided in the Company’s bylaws, Executive will be entitled to the
indemnification provided to other executive officers and directors of the
Company. In addition, the Company agrees to include Executive as a covered
person on a directors’ and officers’ liability insurance policy or policies
covering Executive to the same extent that the Company provides such coverage
for its other executive officers and directors.

9. Notices. Any and all notices required or permitted under this Agreement shall
be in writing and shall be personally delivered, or mailed by expedited
overnight delivery service, or sent by facsimile (provided that the sender
confirms the facsimile by sending an original confirmation copy thereof by
certified or registered mail or expedited delivery service within two
(2) business days after transmission thereof) to the respective Parties at the
following addresses unless and until a different address has been designated by
written notice to the other Party, as follows:

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 10



--------------------------------------------------------------------------------

Notices to Blockbuster:

Blockbuster Inc.

Attn: Chief Financial Officer

1201 Elm Street

Dallas, Texas 75270

Facsimile No.: (214) 854-3436

Notices to Executive:

James W. Keyes

5907 Gladeside Court

Dallas, Texas 75248

Facsimile No.: (972) 380-1515

Any notice shall be deemed to have been given at the time of personal delivery
or, in the case of facsimile, upon transmission (provided confirmation is sent
as described above) or, in the case of expedited delivery via overnight service
upon receipt thereof.

10. Non-Disclosure/Non-Disparagement.

A. During the Term of Employment and at all times thereafter, Executive shall
(1) hold in a fiduciary capacity for the benefit of the Company and each of its
affiliates, all secret or confidential information, knowledge or data,
including, without limitation, trade secrets, sources of supplies and materials,
customer lists and their identity, designs, production and design techniques and
methods, identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, processes, technologies, and
any intellectual property relating to the business of the Company or its
affiliates, and their respective businesses, (a) obtained by Executive during
Executive’s employment by the Company and any of the subsidiaries of the
Company, and (b) not otherwise in the public domain (“Confidential
Information”); and (2) comply with any confidentiality obligations of the
Company to a third party. Executive shall not, without the prior written consent
of the Company (acting at the direction of the Board): (i) except to the extent
compelled pursuant to the order of a court or other body having jurisdiction
over such matter or based upon the advice of counsel that such disclosure is
legally required, communicate or divulge any Confidential Information to anyone
other than the Company and those designated by the Company; or (ii) use any
Confidential Information for any purpose other than the performance of his
duties pursuant to this Agreement. Executive will reasonably assist the Company
or its designee, at the Company’s expense, in obtaining a protective order,
other appropriate remedy or other reliable assurance that confidential treatment
will be accorded any Confidential Information disclosed pursuant to the terms of
this Agreement.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 11



--------------------------------------------------------------------------------

B. Executive agrees not to disparage the Company, any of its affiliates or any
of their respective officers or directors at any time during and after his Term
of Employment hereunder.

C. All processes, technologies, intellectual property and inventions
(collectively, “Inventions”) conceived, developed, invented, made or found by
Executive, alone or with others, during the Term of Employment that are within
the scope of the Company’s business operations, whether or not patentable and
whether or not on the Company’s or any of its subsidiaries’ time or with the use
of the Company’s or any of its subsidiaries’ facilities or materials, shall be
the property of the Company or its respective subsidiary, as the case may be,
and shall be promptly and fully disclosed by Executive to the Company. Executive
shall perform all reasonably necessary acts (including, without limitation,
executing and delivering any confirmatory assignments, documents, or instruments
requested by the Company or any of its subsidiaries) to vest title to any such
Invention in the Company or the applicable subsidiary and to enable the Company
or the applicable subsidiary, at their expense, to secure and maintain domestic
and/or foreign patents or any other rights for such Inventions.

11. Non-Compete.

A. Unless Executive’s employment is terminated by the Company without Cause or
by Executive for Good Reason, Executive will not, for a period of one (1) year
following the Date of Termination, either directly or indirectly, as principal,
agent, owner, employee, partner, investor, stockholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
entity), consultant, advisor or otherwise howsoever own, operate, carry on or
engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in any business
that is similar to or competitive with the business conducted by the Company or
any of its subsidiaries, whether with respect to customers, sources of supply or
otherwise.

B. Executive covenants and agrees with the Company and its subsidiaries that,
during the Term of Employment and for one (1) year thereafter, Executive shall
not, directly or indirectly, for himself or for any other Person:

(1) solicit, interfere with or endeavor to entice away from the Company or any
of its subsidiaries or affiliates, any customer or client;

(2) attempt to direct or solicit any customer or client away from the Company or
any of its subsidiaries or affiliates; or

(3) interfere with, entice away or otherwise attempt to induce any person who is
then or has been within six (6) months prior thereto an employee of the Company
or any of its subsidiaries or affiliates to terminate his/her employment with
the Company or any of its subsidiaries or affiliates.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 12



--------------------------------------------------------------------------------

Executive represents to and agrees with the Company that the enforcement of the
restrictions contained in Paragraph 10 and Paragraph 11 (i.e., the
Non-Disclosure, Non-Disparagement and Non-Compete provisions of this Agreement)
would not be unduly burdensome to Executive and that such restrictions are
reasonably necessary to protect the legitimate interests of the Company.
Executive agrees that the remedy of damages for any breach by Executive of the
provisions of either of these paragraphs may be inadequate and that the Company
shall be entitled to seek injunctive relief, without posting any bond, and
Executive agrees not to oppose granting of such relief on the grounds that
monetary damages would adequately compensate the Company. This Paragraph 11
constitutes an independent and separable covenant that shall be enforceable
notwithstanding any right or remedy that the Company may have under any other
provision of this Agreement or otherwise.

12. Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for Executive and utilized by Executive in the
course of his employment with the Company or any of its affiliates shall remain
the exclusive property of the Company. Executive shall return such property that
is in his possession or control promptly after receipt of a written request from
the Company. Anything to the contrary notwithstanding, nothing in this Paragraph
12 shall prevent Executive from retaining a home computer and security system,
papers and other materials of a personal nature, including personal diaries,
calendars and Rolodexes, information relating to his compensation or relating to
reimbursement of expenses, information that Executive reasonably believes may be
needed for tax purposes, and copies of plans, programs and agreements relating
to Executive’s employment.

13. Litigation. Executive agrees that, during the Term of Employment and
continuing until the end of the one (1) year period following Executive’s Date
of Termination, and, if longer, during the pendancy of any litigation or other
proceeding, Executive shall not communicate with anyone (other than his
attorneys and tax and/or financial advisors and except to the extent Executive
determines in good faith is necessary to the performance of his duties
hereunder) with respect to the facts or subject matter of any pending or
potential litigation, or regulatory or administrative proceeding involving the
Company or any of its affiliates, other than any litigation or other proceeding
in which Executive is a party-in-opposition, without giving prior notice to the
Company or the Company’s counsel. In addition, during the Term of Employment and
continuing until the end of the one (1) year period following Executive’s Date
of Termination, in the event that any other party attempts to obtain information
or documents from Executive (other than in connection with any litigation or
other proceeding in which Executive is a party-in-opposition) with respect to
matters Executive believes in good faith are related to such litigation or other
proceeding, Executive shall promptly so notify the Company’s counsel. Executive
agrees to cooperate, in a reasonable and appropriate manner, with the Company
and its attorneys, both during and after the termination of his employment, in
connection with any litigation or other proceeding arising out of or relating to
matters in which Executive was involved prior to the termination of his
employment to the extent the Company pays all expenses Executive incurs in
connection with such cooperation and to the extent such cooperation does not
unduly interfere (as determined by Executive in good faith) with Executive’s
personal or professional schedule.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT   Page 13



--------------------------------------------------------------------------------

14. Arbitration. Except as provided otherwise in Paragraph 11, all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Agreement or the Executive’s
service (or termination from service) with the Company, whether arising in
contract, tort or otherwise and whether provided by statute, equity or common
law, that the Company may have against the Executive or that the Executive may
have against the Company, or its parents, subsidiaries or affiliates, or against
each of the foregoing entities’ respective officers, directors, employees or
agents in their capacity as such or otherwise, shall be submitted to binding
arbitration, if such Claim is not resolved by the mutual written agreement of
the Executive and the Company, or otherwise, within thirty (30) days after
notice of the dispute is first given. Claims covered by this Paragraph 14
include, without limitation, claims by the Executive for breach of this
Agreement, wrongful termination, discrimination (based on age, race, sex,
disability, national origin, sexual orientation, or any other factor),
harassment and retaliation. Any arbitration shall be conducted in accordance
with the Federal Arbitration Act (“FAA”) and, to the extent an issue is not
addressed by the FAA, with the then-current National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) or such
other rules of the AAA as are applicable to the claims asserted. If a party
refuses to honor its obligations under this Paragraph 14, the other party may
compel arbitration in either federal or state court. The arbitrator shall apply
the substantive law of Texas (excluding choice-of-law principles that might call
for the application of some other jurisdiction’s law) or federal law, or both as
applicable to the Claims asserted. The arbitrator shall have exclusive authority
to resolve any dispute relating to the interpretation, applicability or
enforceability or formation of this Agreement (including this Paragraph 14),
including any claim that all or part of the Agreement is void or voidable and
any Claim that an issue is not subject to arbitration. The results of
arbitration will be binding and conclusive on the parties hereto. Any
arbitrator’s award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be
in Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas, upon the written request of any party to this
Agreement. In the event that an arbitration is actually conducted pursuant to
this Paragraph 14, the party in whose favor the arbitrator renders the award
shall be entitled to have and recover from the other party all costs and
expenses incurred, including reasonable attorneys’ fees, reasonable costs and
other reasonable expenses pertaining to the arbitration and the enforcement
thereof and such attorneys fees, costs and other expenses shall become a part of
any award, judgment or verdict. Any and all of the arbitrator’s orders,
decisions and awards may be enforceable in, and judgment upon any award rendered
by the arbitrator may be confirmed and entered by any federal or state court
having jurisdiction. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the arbitrator will be binding on all
parties. Arbitrations will be conducted in such a manner that the final decision
of the arbitrator will be made and provided to the Executive and the Company no
later than 120 days after a matter is submitted to arbitration. All proceedings
conducted pursuant to this agreement to arbitrate, including any order, decision
or award of the arbitrators, shall be kept confidential by all parties.
EXECUTIVE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, EXECUTIVE IS WAIVING ANY
RIGHT THAT EXECUTIVE MAY HAVE TO A JURY TRIAL OR A COURT TRIAL OF ANY SERVICE
RELATED CLAIM ALLEGED BY EXECUTIVE.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT       Page 14



--------------------------------------------------------------------------------

15. Miscellaneous.

A. Choice of Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to principles
of conflict of laws.

B. Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

C. Actions by the Board. Any and all determinations or other actions required of
the Board hereunder that relate specifically to Executive’s employment by the
Company or the terms and conditions of such employment shall be made by the
members of the Board other than Executive, and Executive shall not have any
right to vote or decide upon any such matter. If any determination or other
action required of the Board hereunder requires that such determination or other
action be taken by a majority, a specified number, or a specified percentage of
the Board, then such majority, number or percentage shall be determined as if
Executive was not a member of the Board.

D. Entire Agreement. This Agreement contains the entire agreement between
Executive and the Company with regard to the Company’s employment of Executive
and supersedes and nullifies all previous agreements between the Parties about
the Company’s employment of Executive.

E. Amendment. This Agreement may be amended, modified or terminated only by a
written document signed by Executive and a duly authorized officer of the
Company specifically referencing the provision or provisions being amended,
modified or terminated.

F. Invalid Provision; Language Construction. Whenever possible, each provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held to be
invalid, illegal, or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality, or unenforceability will
not affect any provision in any other jurisdiction, but this Agreement will be
reformed, construed, and enforced in such jurisdiction as if such invalid,
illegal, or unenforceable provision had never been contained herein except that
any court having jurisdiction shall have the power to reduce the duration, area,
or scope of such invalid, illegal, or unenforceable provision and, its reduced
form, it shall be enforceable. It is the intent of the Parties that the
provisions of this Agreement be enforceable to the fullest extent permitted by
applicable law. The Parties agree that the language of all parts of this
Agreement shall in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against either Party.

G. No Assignment. No rights or obligations of Executive under this Agreement may
be assigned or transferred other than Executive’s rights to compensation and
benefits, which may be transferred only by will or operation of law.

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT       Page 15



--------------------------------------------------------------------------------

H. Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, or local taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

I. Waiver. The Company’s or Executive’s failure to insist on strict compliance
with any provision of this Agreement shall not be deemed to be a waiver of such
provision or any other provision of this Agreement.

J. Deemed Resignations. Any termination of Executive’s employment with the
Company shall constitute an automatic resignation of Executive as an officer of
the Company and each affiliate of the Company. In addition, Executive agrees to
resign, effective as of the date of conclusion of his employment for an reason,
from his membership on the Board (if applicable), and from the board of
directors of any affiliate of the Company, and from the board of directors or
similar governing body of any corporation, limited liability company, or other
entity in which the Company or any affiliate holds an equity interest and with
respect to which board or similar governing body Executive serves as the
Company’s or such affiliate’s designee or other representative.

K. Consultation with Attorney. Executive acknowledges that he has been advised
in writing to consult with an attorney before signing this Agreement.

L. No Conflict. Executive covenants and represents that (i) he is not a party to
any contract, commitment or agreement, nor is he subject to, or bound by, any
order, judgment, decree, law, statute, ordinance, rule, regulation or other
restriction of any kind or character, which would prevent or restrict his from
entering into and performing his obligations under this Agreement, (ii) he is
free to enter into the arrangements contemplated herein, (iii) he is not subject
to any agreement or obligation that would limit his ability to act on behalf of
the Company or any of its subsidiaries, and (iv) his termination of his existing
employment, his entry into the employment contemplated herein and his
performance of his duties in respect thereof, will not violate or conflict with
any agreement or obligation to which he is subject. Executive has delivered to
the Company true and complete copies of any currently effective employment
agreement, non-competition agreement or similar agreement to which Executive is
subject.

M. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original.

[Signature Page Follows]

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT       Page 16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed the Agreement as of the dates set
forth below.

 

EXECUTIVE     BLOCKBUSTER INC.  

/s/ JAMES W. KEYES

    By:  

/s/ Larry J. Zine

  JAMES W. KEYES     Its:  

Executive Vice President, Chief Financial Officer and Chief Administrative
Officer

  Date:  

6/30/2007

    Date:  

July 2, 2007

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT       Page 17



--------------------------------------------------------------------------------

EXHIBIT A

Companies:

 

  •  

Cimarron Aviation Corporation

Chairman

 

  •  

Key Development, LLC

Chairman

 

  •  

Key Equity, LLC

Chairman

Charitable and Not-for-Profit Organizations:

 

  •  

American Red Cross

National Board of Governors- Member

 

  •  

Dallas Center for the Performing Arts

Board Member

 

  •  

Dallas Citizens Council

Board Member

 

  •  

Dallas Education Foundation

Board Member

 

  •  

Dallas Symphony Organization

Executive Board Member

 

  •  

Education is Freedom

Founder/ Board Member

 

  •  

SMU/ Cox School of Business

Board Member

 

  •  

The Cooper Institute

Board Member

 

  •  

University of Limerick Foundation

International Board Member

 

--------------------------------------------------------------------------------

EXHIBIT A – LIST OF CURRENT ORGANIZATIONS    Page 1



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF ALL CLAIMS

This General Release of All Claims (the “General Release”) dated as of
                         , 20     is made in consideration of severance payments
and other benefits provided to the undersigned employee (“Executive”) under the
Employment Agreement by and between Executive and Blockbuster Inc. (the
“Company”), effective as of                          , 2007 (the “Employment
Agreement”). Unless otherwise defined herein, the terms defined in the
Employment Agreement shall have the same defined meaning in this General
Release.

1. For valuable consideration to be paid to Executive, upon expiration of the
seven day revocation period provided in Section 8 herein, as provided for in
Paragraph 6 of the Employment Agreement and to which he is not contractually
entitled to absent the execution of this General Release, the adequacy of which
is hereby acknowledged, Executive, for himself, his spouse, heirs,
administrators, children, representatives, executors, successors, assigns, and
all other persons claiming through Executive, if any (collectively,
“Releasers”), does hereby release, waive, and forever discharge the Company and
the Company’s former, present or future subsidiaries, parents, affiliates,
related organizations, employees, officers, directors, equity holders,
attorneys, successors and assigns (collectively, the “Releasees”) from, and does
fully waive any obligations of Releasees to Releasers for, any and all
liability, actions, charges, causes of action, demands, damages, or claims for
relief, remuneration, sums of money, accounts or expenses (including, without
limitation, attorneys’ fees and costs) of any kind whatsoever, whether known or
unknown or contingent or absolute, which heretofore has been or which hereafter
may be suffered or sustained, directly or indirectly, by Releasers in
consequence of, arising out of, or in any way relating to Executive’s employment
with the Company (whether pursuant to the Employment Agreement or otherwise) or
any of its affiliates and the termination of Executive’s employment. The
foregoing release and discharge, waiver and covenant not to sue includes, but is
not limited to, all claims, and any obligations or causes of action arising from
such claims, under common law including any state or federal discrimination,
fair employment practices or any other employment-related statute or regulation
(as they may have been amended through the date of this General Release)
prohibiting discrimination or harassment based upon any protected status
including, without limitation, race, color, religion, national origin, age,
gender, marital status, disability, handicap, veteran status or sexual
orientation. Without limitation, specifically included in this paragraph are any
claims arising under the Federal Rehabilitation Act of 1973, Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964, as amended by the
Civil Rights Act of 1991, the Equal Pay Act, the Americans With Disabilities
Act, the National Labor Relations Act, the Fair Labor Standards Act, Employee
Retirement Income Security Act of 1974, the Family Medical Leave Act of 1993,
the Consolidated Omnibus Budget Reconciliation Act of 1985, and any similar
state statutes. The foregoing release and discharge also expressly includes any
claims under any state or federal common law theory, including, without
limitation, wrongful or retaliatory discharge, breach of express or implied
contract, promissory estoppel, unjust enrichment, breach of covenant of good
faith and fair dealing, violation of public policy, defamation, interference
with contractual relations,

 

--------------------------------------------------------------------------------

EXHIBIT B – GENERAL RELEASE OF CLAIMS   Page 1



--------------------------------------------------------------------------------

intentional or negligent infliction of emotional distress, invasion of privacy,
misrepresentation, deceit, fraud or negligence. This also includes a release by
Executive of any claims for alleged physical or personal injury, emotional
distress relating to or arising out of Executive’s employment with the Company
or the termination of that employment; and any claims under the WARN Act or any
similar law, which requires, among other things, that advance notice be given of
certain work force reductions. This release and waiver applies to any claims or
rights that may arise after the date Executive signs this General Release, but
does not apply to any such claims arising out of the conduct by any Releasees
that takes place after Executive signs this General Release. All of the claims,
liabilities, actions, charges, causes of action, demands, damages, remuneration,
sums of money, accounts or expenses described in this Section 1 shall be
described, collectively, as the “Released Claims”.

2. Excluded from this General Release are any claims which cannot be waived by
law, including, but not limited to, the right to participate in an investigation
conducted by certain government agencies. Executive does, however, waive
Executive’s right to any monetary recovery should any agency (such as the Equal
Employment Opportunity Commission) pursue any claims on Executive’s behalf.
Executive represents and warrants that Executive has not filed any complaint,
charge, or lawsuit against the Releasees with any government agency or any
court.

3. Executive agrees never to sue Releasees in any forum for any Released Claims
covered by the above waiver and release language, except that Executive may
bring a claim under the ADEA to challenge this General Release. If Executive
violates this General Release by suing Releasees, other than under the ADEA,
Executive shall be liable to the Company for its reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the interest
of the parties that such claims are waived.

4. Executive acknowledges and recites that:

(a) Executive has executed this General Release knowingly and voluntarily;

(b) Executive has read and understands this General Release in its entirety;

(c) Executive has been advised and directed orally and in writing (and this
subparagraph (c) constitutes such written direction) to seek legal counsel and
any other advice he wishes with respect to the terms of this General Release
before executing it;

(d) Executive’s execution of this General Release has not been forced by any
employee or agent of the Company, and Executive has had an opportunity to
negotiate about the terms of this General Release and that the agreements and
obligations herein are made voluntarily, knowingly and without duress, and that
neither the Company nor its agents have made any representation inconsistent
with the General Release; and

(e) Executive has been offered 21 calendar days after receipt of this General
Release to consider its terms before executing it.

 

--------------------------------------------------------------------------------

EXHIBIT B – GENERAL RELEASE OF CLAIMS   Page 2



--------------------------------------------------------------------------------

5. This General Release shall be governed by, and construed in accordance with,
the laws of the United States applicable thereto and the internal laws of the
State of Texas, without giving effect to the conflicts of law principles
thereof.

6. Executive represents that he has returned all property belonging to the
Company including, without limitation, keys, access cards, computer software and
any other equipment or property. Executive further represents that he has
delivered to the Company all documents or materials of any nature belonging to
it, whether an original or copies of any kind, including any Confidential
Information.

7. Executive represents that he has been provided notice of his right to elect
continuation of medical benefits under COBRA and that he is not entitled to any
other benefits under the Company’s employee benefit plans.

8. Executive shall have 7 days from the date hereof to revoke this General
Release by providing written notice of the revocation to the Company, in
accordance with the requirements of Paragraph 9 of the Employment Agreement, in
which event this General Release shall be unenforceable and null and void.

I, JAMES W. KEYES, represent and agree that I have carefully read this General
Release; that I have been given ample opportunity to consult with my legal
counsel or any other party to the extent, if any, that I desire; and that I am
voluntarily signing by my own free act.

PLEASE READ THIS GENERAL RELEASE CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN
AND UNKNOWN CLAIMS.

 

EXECUTIVE:

 

JAMES W. KEYES

Date:                         , 20    

 

--------------------------------------------------------------------------------

EXHIBIT B – GENERAL RELEASE OF CLAIMS   Page 3